DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2. The terminal disclaimer filed on 03/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of PAT. No. 10,511,760 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
3. Authorization for this examiner’s amendment was given in an interview with W. Scott Strickland, Reg .No. 63,299 on 04/19/2020.
                      The claims have been amended as follows: 
Claim 1 (currently amended): An image sensor, comprising: a first pixel that includes first and second photoelectric conversion units that are arranged in a first direction and generate charge by photoelectrically converting light; a second pixel that includes third and fourth photoelectric conversion units that are arranged in a second direction different from the first direction and generate charge by photoelectrically converting light that has passed through the first pixel; a first control line that is arranged along the first direction to control the first pixel; and a second control line that is arranged along the second direction to control the second pixel.

Claim 20 (currently amended):  (cancelled).

Allowable Subject Matter
4. Claims [1- 9, 11-12 and 14-19 and 21-22] are allowed.
5. The following is an examiner’s statement of reasons for allowance: 
 Re Claim 1, none of the prior arts on the record teaches or reasonably suggests: 
an image sensor, comprising:  a second pixel that includes third and fourth photoelectric conversion units that are arranged in a second direction different from the first direction and generate charge by photoelectrically converting light that has passed through the first pixel;  a first control line that is arranged along the first direction to control the first pixel; and a second control line that is arranged along the second direction to control the second pixel; in conjunction with the other elements of the claim.
 
 Claims 2 -9, 11-12 and 14-19, and 21-22 are allowed due to their direct or indirect dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).

7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698